







Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”) is to be effective as of September 1, 2018 (the
“Effective Date”), by and between Indroneel Chatterjee (“Executive”) and
Altisource Solutions, Inc., the “Company”) (together the “Parties”).
INTRODUCTION


The Company and the Executive desire to enter into this Agreement pursuant to
which the Company will employ the Executive.
AGREEMENT
NOW, THEREFORE, the parties agree as follows:
1.Terms and Conditions of Employment.
(a)    Employment. During the Term, the Company will employ the Executive, and
the Executive will serve as a Senior Vice President, New Business Initiatives of
the Company on a full-time basis and will have only such responsibilities and
perform such activities as assigned by the Chief Executive Officer, Chief
Administration and Risk Officer, Chief Legal and Compliance Officer, Executive
Vice President Finance (each a “Designee”). The Executive’s employment shall be
based at a mutually agreed location in the Eastern Standard Time zone of the
United States of America.
(b)    Exclusivity. Throughout the Executive’s employment hereunder, the
Executive shall devote substantially all of the Executive’s time, energy and
skill during regular business hours to the performance of the duties of the
Executive’s employment, shall faithfully and industriously perform such duties
and shall diligently follow and implement all lawful management policies and
decisions of the Company. The Executive shall give his duties to the Company
first priority. Other than with regard to the Executive’s duties to the Company,
the Executive shall not accept any other employment during the Term, perform any
consulting services during the Term, or serve on the board of directors or
governing body of any other business or entity, except with the prior written
consent of the Board of Directors.
(c)    The Executive shall be subject to and comply with all Company policies
and procedures, including but not limited to the Code of Business Conduct and
Ethics attached as Exhibit A, as it may be amended.
2.    Compensation.
(a)    Base Salary. The Company shall pay the Executive a monthly base salary of
Thirty Nine Thousand Five Hundred Eighty Three Dollars ($39,583.00). The monthly
base salary shall be payable in equal installments, in accordance with the
Company’s regular payroll practices.
(b)    Expenses. The Executive shall only be entitled to be reimbursed for
reasonable and necessary expenses incurred by the Executive in connection with
the performance of the Executive’s duties of employment hereunder and in
accordance with Company policy; provided, however, the Executive shall,


WBS _IC_____
Executive

--------------------------------------------------------------------------------




as a condition of such reimbursement, obtain approval from and submit
verification of the nature and amount of such expenses to a Designee prior to
incurring such expenses.
(c)    Restricted Share Awards.    The Executive shall be entitled to the 19,533
restricted shares granted pursuant to the Restricted Share Award Agreement dated
Oct. 5, 2017 (the “2017 Award”), subject to the terms of the applicable award
agreement.
(d)    Restricted Stock Awards. The Executive will be eligible to continue to
participate in the Restricted Stock Award Agreement dated February 12, 2018 (the
“2018 Award”), subject to the terms of the applicable award agreement.
(e)    No Other Incentive Compensation. The Executive shall not be entitled to
any other incentive compensation, including without limitation, bonus, equity
grants and awards, AIP, LTIP participation any other incentive plan, except as
set forth in Section 3(c) hereof, regardless of the terms of any such plan or
program.
(f)    Tax Withholding Obligations. All payments pursuant to this Agreement
shall be reduced for any applicable state, local, or federal tax withholding
obligations.
    
3.    Term, Termination and Termination Payments.
(a)    Term. The term of this Agreement shall begin as of the Effective Date and
shall continue until the earlier of (i) August 31, 2019, or (ii) the termination
of this Agreement and the employment of the Executive under section 3(b) hereof.
(b)    Termination. This Agreement and the employment of the Executive by the
Company hereunder shall only be terminated: (i) by the Company or the Executive
due to the Disability of the Executive; (ii) by the Company for Cause; (iii) by
the Executive, upon at least forty-five (45) days prior written notice to the
Company (the “Executive Notice Period”); or (iv) upon the death of the
Executive. Notice of termination by any party shall be given prior to
termination in writing and shall specify the basis for termination and the
effective date of termination.
(c)    Payment upon Expiration of Agreement or upon Executive’s Termination of
Employment Pursuant to Section (3)(b)(iii).
(i)    Payment upon Expiration of Agreement. If Executive remains employed by
the Company through the expiration of this Agreement, the Executive’s employment
with the Company shall automatically cease and, provided that the Executive has
fully complied with the terms of this Agreement and signs and delivers to the
Company the release set forth in Section 3(d) hereof, and does not revoke such
release:
(A)    the Executive shall be entitled to receive retention payment pay, in an
amount equal to Two Hundred Thirty-Seven Thousand Five Hundred Dollars
($237,500) (less deduction for withholdings, including, without limitation,
federal and state withholding taxes and payroll taxes), which will be paid
pursuant to Section 3(d);
(B)    the Executive shall be entitled to retain such restricted shares granted
pursuant to the 2017 Award, at which time the continued employment conditions on
the shares subject to the 2017 Award shall be deemed waived. The Executive may
not transfer or otherwise pledge or assign any interest in such shares until the
applicable vesting date set forth in the 2017 Award; and


Chatterjee Employment Agreement    2
WBS _IC_____
Executive

--------------------------------------------------------------------------------




(C)    the Executive shall be entitled to retain such restricted shares granted
pursuant to the 2018 Award, which would have vested through February 12, 2020 at
which time the continued employment conditions on those shares shall be waived.
Any shares which would not have otherwise vested by February 12, 2020 shall be
immediately forfeited and shall thereupon terminate. Notwithstanding the waiver
of the continued employment conditions through February 12, 2020, on the shares
subject to the 2018 Award, the Executive may not transfer or otherwise pledge or
assign any interest in such shares until the applicable vesting date set forth
in the 2018 Award.
(ii)    Payment upon Executive’s Termination of Agreement Pursuant to Section
3(b)(iii). If Executive gives notice of his termination of employment pursuant
to Section 3(b)(iii) and remains employed through the Executive Notice Period,
the Executive’s employment with the Company shall cease as of the end of the
Executive Notice Period and, provided that the Executive has fully complied with
the terms of this Agreement and signs and delivers to the Company the release
set forth in Section 3(d) hereof, and does not revoke such release:
(A)    the Executive shall be entitled to receive the consideration set forth in
Sections 3(c)(i)(A) through and 3(c)(i)(C) above; and
(B)    the Executive shall be entitled to receive an amount equal to the lesser
of: (x) six times the monthly base salary set forth in Section 2(a) above, or
(y) the number of months remaining in the term prior to its date of expiration
(i.e., August 31, 2019) multiplied by the monthly base salary set forth in
Section 2(a) above.
(d)    Release and Forfeiture.        Executive agrees that Executive shall be
entitled to the benefits and pay as set forth in this Section 3 only if
Executive executes a separation agreement at the expiration or termination of
this Agreement which agreement shall include certain restrictive covenants and
release of all claims against the Company and related entities and persons in
such form as the Company may prescribe that has become effective and irrevocable
in accordance with its terms within thirty (30) days after such termination of
employment (the “Release Condition”). Payments of the cash retention payment set
forth in Subsection (c) hereof shall be made in one lump sum within thirty (30)
days following satisfaction of the Release Condition, but if the thirty (30)-day
period following termination of Executive’s employment spans two (2) calendar
years, in no event will payments or benefits that constitute “deferred
compensation” within the meaning of Code Section 409A be paid prior to the first
day of such second calendar year. In addition, the Executive must deliver to the
Company, within two (2) business days after signing a release of all claims,
either cash or a certified check payable to the Company in the amount of all tax
withholding obligations (whether federal, state or local) imposed on the Company
by reason of the waiver of the continued employment requirement for the 2017
Award and partial waiver of the continued employment requirement for the 2018
Award, unless the Executive makes the election set forth in Section 3(e). A
failure on the part of the Employee to provide for the satisfaction of the tax
withholding obligations within two (2) business days of the effective date of
the release set forth in this Subsection (d) shall result in a forfeiture of the
shares under the 2017 Award and 2018 Award for which the continued employment
requirements would have otherwise been waived but for the failure to satisfy
applicable tax withholding obligations, unless the Executive has made the
Alternative Withholding Election set forth in Subsection (e) hereof.  
(e)    Alternative Withholding Election.    In lieu of paying the withholding
tax obligations in cash or by certified check as required by Section 3(d),
Executive may make in the release described in Subsection (d) hereof, an
irrevocable election (the “Withholding Election”) to have the actual number of
shares of common stock subject to the 2017 Award and 2018 Award for which the
continued employment requirement is waived pursuant to Subsection (d) hereof,
reduced by the smallest number of whole shares of such common stock which, when
multiplied by the fair market value of the such common stock, determined as of
the effective date of such release referred to in Subsection (d) hereof , is
sufficient to satisfy the amount


Chatterjee Employment Agreement    3
WBS _IC_____
Executive

--------------------------------------------------------------------------------




of the tax withholding obligations imposed on the Company by reason of the
waiver of the continued employment requirement under the 2017 Award and the
partial waiver of the continued employment requirement under the 2018 Award. 
(f)    Separation from Service. References to termination of employment or
similar terms hereunder shall mean a “separation from service” within the
meaning of Code Section 409A.
4.    Ownership and Protection of Proprietary Information; Other Obligations to
Company.
(a)    Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Executive while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned by the Company hereunder, the Executive shall hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and shall not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Executive to lose its character or cease to qualify as
Confidential Information or Trade Secrets.
(b)    Return of Company Property. Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive shall promptly deliver to the Company all
property belonging to the Company, including, without limitation, all
Confidential Information and Trade Secrets (and all embodiments thereof) then in
the Executive’s custody, control or possession.
(c)    Survival. The covenants of confidentiality set forth herein shall apply
on and after the date hereof to any Confidential Information and Trade Secrets
disclosed to the Executive or developed or obtained by the Executive, or to
which the Executive had access, while employed or engaged by the Company prior
to or after the date hereof. The covenants restricting the use of Confidential
Information and Trade Secrets shall continue to apply following termination of
the Executive’s employment or termination of this Agreement for so long as
permitted by the governing law.
(d)    Employee Intellectual Property Agreement. The Executive shall execute the
Employee Intellectual Property Agreement attached as Exhibit B hereto (the
“Employee Intellectual Property Agreement”) and return it to the Company on or
before the Effective Date. The Employee shall be bound by the Employee
Intellectual Property Agreement as well as by the provisions of this Agreement.
The provisions of the Employee Intellectual Property Agreement shall survive the
Executive’s termination of employment and termination of this Agreement.
(a)    Other Obligations to Company. During the term of this Agreement and for a
period of sixty (60) months thereafter, the Executive shall not, in any manner,
directly or indirectly, alone or in cooperation with any other party, including
without limitation any current or future shareholder of Altisource Portfolio
Solutions S.A. (“ASPS”): make, effect, initiate, cause or participate in (i) any
acquisition of beneficial ownership of any equity or debt securities of ASPS,
the Company or any securities of any of their subsidiaries or other affiliates
(other than the restricted shares from the 2017 Award and the 2018 Award), (ii)
any acquisition of any assets of ASPS, the Company or any assets of any of their
subsidiaries or other affiliates, or (iii) any tender offer, exchange offer,
merger, business combination, recapitalization, restructuring, liquidation,
dissolution or extraordinary transaction involving the ASPS, the Company or any
of their subsidiaries or other affiliates, or involving any securities or assets
of ASPS, the Company or any securities or assets of any of their subsidiaries or
other affiliates; propose or seek, whether alone or in concert with others, any
“solicitation” (as such term is used in the rules of the Securities and Exchange
Commission) of


Chatterjee Employment Agreement    4
WBS _IC_____
Executive

--------------------------------------------------------------------------------




proxies or consents to vote any securities of ASPS, nominate or propose the
election of any person as a director of ASPS, or propose any other matter to be
voted upon by the stockholders of ASPS; form, join or participate in a “group”
(as defined in the Securities Exchange Act of 1934 and the rules promulgated
thereunder) (or discuss with any third party the potential formation of a group)
with respect to any equity or debt securities of ASPS, the Company or any
securities of any of their subsidiaries or other affiliates; agree or offer to
take, or encourage or propose (publicly or otherwise) the taking of, any action
referred to in clauses “(i)”, “(ii)” or “(iii)” of this sentence; assist, induce
or encourage any other Person to take any action referred to in clauses “(i)”,
“(ii)” or “(iii)” of this sentence, including by providing any Confidential
Information of Company or ASPS to any other party; enter into any discussions or
arrangements with any third party with respect to the taking of any action
referred to in clauses “(i)”, “(ii)” or “(iii)” of this paragraph; or request
Altisource (or any of its managers, officers, management committee members or
directors), directly or indirectly, to amend or waive any provision of this
paragraph.
5.    Non-Solicitation Provisions.
(a)    The Executive agrees that during the Applicable Period, he shall not,
either directly or indirectly, on his own behalf or in the service of or on
behalf of others solicit any individual or entity which is an actual or, to his
knowledge, was within the then preceding six (6) months of his employment with
the Company an actively sought prospective customer, preferred investor or
vendor of the Company or an Affiliate, for the purpose of offering services of
the general type offered by, or competitive with those offered by, the Company
or an Affiliate, or otherwise competing with the Company or an Affiliate with
respect to the Business of Altisource in the Area.
(b)    The Executive agrees that during the Applicable Period, he shall not,
either directly or indirectly, on his own behalf or in the service of or on
behalf of others, solicit for employment or consulting services, or hire or
engage, any person who is an employee of the Company or an Affiliate or was an
employee of the Company or an Affiliate within six (6) months before the date of
such solicitation, hiring or engagement (other than employees terminated by the
Company or an Affiliate); provided that general advertisements for employment
directed to the general population shall not be deemed to constitute
solicitation for employment.
(c)    The Executive agrees that during his employment and thereafter, he shall
not make any statement (written or oral) that could reasonably be perceived as
disparaging to the Company or any person or entity that he reasonably should
know is an Affiliate of the Company.
(d)    In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to revise any provision to the minimum extent necessary to
be enforceable to the maximum extent permitted by law.
(e)    The provisions of this Section 5 shall survive the Executive’s
termination of employment and termination of this Agreement.
6.    Remedies and Enforceability.
The Executive and the Company agree that the covenants, agreements and
representations contained in Sections 4 and 5 hereof are reasonable and
necessary to protect and preserve the legitimate business interests, goodwill
and other property of the Company, among other reasons, that irreparable loss
and damage will be suffered by the Company should the Executive breach any of
such covenants and agreements; that each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from the other and remaining provisions of this Agreement;
that the unenforceability of any such covenant or agreement shall not affect the
validity or enforceability of any other such covenant or agreements or any other
provision or provisions of this Agreement; and that, in


Chatterjee Employment Agreement    5
WBS _IC_____
Executive

--------------------------------------------------------------------------------




addition to other remedies available to it, including, without limitation,
termination of the Executive’s employment for Cause and claims for damages, the
Company shall be entitled to seek temporary, preliminary and permanent
injunctions to prevent a breach or threatened breach by the Executive of any of
such covenants or agreements.
7.    Notice.
All notices, consents, waivers, and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given: (a) when
delivered, if delivered by hand (with written confirmation of receipt), (b) when
received by the addressee, if sent by an internationally recognized overnight
delivery service (receipt requested), and (c) when sent by facsimile, on the day
of the facsimile transmission as set forth in a facsimile delivery confirmation,
in each case to the appropriate addresses set forth below (or to such other
addresses as a party may designate by written notice to the other parties:
If to the Company:
Law and Compliance Department
Altisource Solutions, Inc.
1000 Abernathy Road NE
Suite 200
Atlanta, Georgia 30328
with copies to:
Chief Administration Officer
Altisource Portfolio Solutions, S.A.
40, Avenue Monterey
L-2163 Luxembourg


Chief Executive Officer
Altisource Portfolio Solutions, S.A.
40, Avenue Monterey
L-2163 Luxembourg
 
If to the Executive:
Indroneel Chatterjee
[Address]


[with a copy to:]








Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.
8.    Miscellaneous.
(a)    Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of the Company’s successors and assigns. In
the event the Company assigns this Agreement as permitted by this Agreement,
such agreement shall be by novation, Altisource shall have no further liability
hereunder, and if the Executive remains employed by the assignee, the “Company”
as defined herein shall


Chatterjee Employment Agreement    6
WBS _IC_____
Executive

--------------------------------------------------------------------------------




refer to the assignee and the Executive shall not be deemed to have terminated
his employment hereunder until the Executive terminates his employment with the
assignee. The Executive may not assign this Agreement.
(b)    Waiver. The waiver of any breach of this Agreement by any party shall not
be effective unless in writing, and no such waiver shall constitute the waiver
of the same or another breach on a subsequent occasion.
(c)    Expenses. Except as otherwise expressly provided in this Agreement, each
party will bear its own expenses incurred in connection with the preparation,
execution, and performance of this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.


(d)    Arbitration.    
(i)    Executive and Company agree to arbitrate any controversy or claim arising
out of this Agreement or otherwise relating to Employee’s employment by Company
or the cessation of such employment for any reason (including, but not limited
to, disputes over compensation or bonuses; any claims of breach of contract or
wrongful termination; any claims of age, sex, race, disability or other
discrimination or retaliation pursuant to any federal, state or local law or
regulation, including without limitation the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990), the New York State Human Rights Law, and the New York City Human
Rights Law; any claims arising any federal, state or local wage payment
statutes, rules or regulations; any claims arising any federal, state or local
statutes, rules or regulations that prohibit retaliation by an employer in
response to an employee’s engaging in activities protected by such statute, rule
or regulation; any claims arising any federal, state or local medical or family
leave, military service, or jury service statutes, rules or regulations; or any
other applicable federal, state or local law). 
(ii)    Any controversy or claim described in Subsection (d) shall be fully and
finally resolved in confidential, binding arbitration to the fullest extent
permitted by law. Such arbitration proceeding shall take place in the State of
New York, City of New York, before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes (“Employment Rules”) of
the American Arbitration Association “AAA”) or any rules issued by the AAA to
replace or revise the Employment Rules.  The arbitrator may grant specific
performance in addition to monetary damages.  The arbitrator shall not have the
authority to modify or change any of the terms of this Agreement. 
Notwithstanding any provision of the Employment Rules to the contrary, Employee
and Company shall each be responsible for paying, respectively, his or its own
attorney’s fees and costs in such arbitration to the fullest extent permitted by
law. The arbitrator’s award shall be final and binding upon the parties. 
(iii)    Notwithstanding the foregoing, Company shall have the right to, and be
permitted to, seek and obtain interim injunctive relief from a court of
competent jurisdiction to enforce Section 6 of this Agreement pending a final
judgment confirming a final arbitration award.
(iv)    If any portion of this arbitration provision is determined by a court of
competent jurisdiction to be unenforceable, such determination will not affect
the remainder of this arbitration provision.
(e)    Choice of Law/Personal Jurisdiction.
(i)    This Agreement shall be deemed to be made and performed in, and shall be
governed and construed in accordance with the laws of the State of New York and
of the United States of


Chatterjee Employment Agreement    7
WBS _IC_____
Executive

--------------------------------------------------------------------------------




America, as applicable, without regard to conflicts of laws provisions, provided
that any dispute regarding the enforcement of Section 6 or any arbitration award
shall be governed by the Federal Arbitration Act to the extent applicable.
(ii)    Company and Employee agree that any judicial proceeding in connection
with (I) an arbitration pursuant to Subsection (d) hereof, including any
proceeding to obtain interim relief in aid of arbitration pursuant to Section 6
(c) or otherwise, and any proceeding to confirm, enforce, modify or vacate an
arbitration award, or (II) any claim or controversy arising under this Agreement
or the employment relationship between the parties that is alleged (expressly or
implicitly) not to be subject to arbitration, shall, to the fullest extent
permitted by law, exclusively be brought in a state or federal court located in
New York County, New York. In furtherance of this forum selection agreement,
Company and Employee each: (i) irrevocably submits to the personal jurisdiction
of such courts; (ii) waives and agrees not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that (A)
Employee or Company is not subject personally to the jurisdiction of the
above-named courts, (B) the suit, action or proceeding is brought in an
inconvenient forum, (C) the venue of the suit, action or proceeding is improper,
or (D) this Agreement or the subject matter hereof may not be enforced in or by
such court; and (iii) waives, and agrees not to seek, any review by a court in
another jurisdiction that may be called upon to enforce the judgment of any of
the above-referenced courts.
(f)    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements. Notwithstanding the foregoing, this Agreement does not
supersede the Employee Intellectual Property Agreement.
(g)    Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
(h)    Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
(i)    Captions and Section Headings. Except as set forth in Section 10 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.
(j)    Waiver of Jury Trial. THE PARTIES HERETO HEREBY KNOWINGLY AND VOLUNTARILY
WAIVE ANY RIGHT WHICH EITHER OR BOTH OF THEM MAY HAVE TO RECEIVE A TRIAL BY JURY
WITH RESPECT TO ANY CLAIMS, CONTROVERSIES OR DISPUTES WHICH MAY ARISE OUT OF
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF.
(k)    Counterparts. This Agreement may be executed in one or more counterparts
(and by facsimile or electronic pdf copy), each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.
9.    Definitions.
(a)    “Affiliate” means any person, firm, corporation, partnership, association
or entity that, directly or indirectly or through one or more intermediaries,
owns or controls, is owned or controlled by or is under common ownership or
control with the specified entity, determined at the then applicable date during
the Applicable Period, which in the case of Section 5 shall be at the date the
applicable restriction in Section 5 applies. For purposes of this Subsection,
“ownership” shall mean ownership of equity securities representing more than


Chatterjee Employment Agreement    8
WBS _IC_____
Executive

--------------------------------------------------------------------------------




twenty percent (20%) of the value of the equity securities of the specified
firm, corporation, partnership, association or entity, and “control” shall mean
(i) the right to vote equity securities representing more than more than twenty
percent (20%) of the ordinary voting power of the equity securities of the
applicable firm, corporation, partnership, association or entity, (ii) that the
specified entity has a representative on the governing board, or has caused to
be elected a member of the governing board, of the applicable firm, corporation,
partnership, association or entity or (iii) the specified entity, directly or
indirectly, controls the management, through a management agreement or
otherwise, of the applicable firm, corporation, partnership, association or
entity. In addition, an Affiliate shall mean any person, firm, corporation,
partnership, association or entity in which the Company or any of its
Affiliates (determined under the foregoing definition) has any interest and
which engages in the business of correspondent lending or a similar business.
(b)    “Applicable Period” means the period commencing on the Effective Date and
ending twenty-four (24) months after the termination of the Executive’s
employment with the Company.
(c)    “Area” means the United States of America.
(d)    “Business of Altisource” means the businesses of Altisource Portfolio
Solutions, S.A., the Company and the Affiliates of the Company determined at the
Effective Date, which include without limitation the businesses of:
(i)    real estate mortgage banking, residential mortgage origination and
default management services (including without limitation, loan sale execution
services, due diligence services, mortgage fulfillment services, valuation
products and services, underwriting, purchasing support services, default
processing services, property inspection and preservation services, homeowner
outreach, real estate sales, closing and title services, title insurance,
component services, financial services, insurance services, call center services
and other ancillary services), real estate brokerage services, real estate
auction services, property management services, asset recovery services,
customer relationship management services, loan origination software,
residential and commercial loan servicing software, loss mitigation software,
vendor management software, voucherless payable system software and information
technology solutions to manage and oversee payments to vendors;
(ii)    purchasing, renovating, leasing and selling real estate;
(iii)    developing and providing software and/or other technology solutions for
the mortgage, real estate, asset management and vendor management industries;
(iv)    managing and operating a mortgage and/or banking cooperative and
providing any services to the cooperative members of a similar type provided, or
planned to be provided, by Altisource Portfolio Solutions, S.A., or any
Affiliates of the Company; or
(v)    any other commercial activity engaged in or actively under consideration
providing products or services that are similar to any of those provided, or
planned to be provided, by Altisource Portfolio Solutions, S.A. or an Affiliate
of the Company in the normal course of business.
In addition, the term “Business of Altisource” shall include any other
commercial activity engaged in by Altisource Portfolio Solutions, S.A., the
Company or an Affiliate of the Company in the normal course of business
determined at the then applicable date during the Applicable Period that the
applicable restriction in Section 5 applies and to which the Executive has
provided services.


(e)    “Cause” Executive’s (i) conviction of (including plea of guilty or no
contest to or deferred judgment for) any felony or any crime involving
dishonesty; (ii) material violation of applicable law in connection with
Executive’s employment; (iii) fraud or material dishonesty in connection with
Executive’s


Chatterjee Employment Agreement    9
WBS _IC_____
Executive

--------------------------------------------------------------------------------




employment; (iv) negligence or willful misconduct by the Executive in the
performance of his duties for the Company (iv) refusal or intentional failure to
comply fully and completely with any lawful, written directive of the Company’s
Designees (v) material breach of any fiduciary duty or duty of loyalty owed to
the Company; (vi) breach of any written agreement with the Company, including
this Agreement or of any assignment given to Executive pursuant to this
Agreement, including applicable conditions or limitations, (vii) exceeding the
scope of his duties; or (viii) material violation of any Company policy.
(f)    “Confidential Information” means data and information relating to the
Business of Altisource (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through his relationship to the Company or an
Affiliate and which has value to the Company or an Affiliate and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Company or an Affiliate (except where such public disclosure has been made by
the Executive without authorization) or that has been independently developed
and disclosed by others, or that otherwise enters the public domain through
lawful means without breach of any obligations of confidentiality owed to the
Company or any of its Affiliates by the Executive.
(g)     “Disability” means the inability of the Executive to perform the
material duties of his position hereunder due to a physical, mental, or
emotional impairment, for a ninety (90) consecutive day period or for aggregate
of one hundred eighty (180) days during any three hundred sixty-five (365) day
period.
(h)     “Parent” means Altisource Portfolio Solutions S.A., an entity organized
under the laws of Luxembourg.
(i)    “Release of All Claims” means a comprehensive release, covenant not to
sue and non-disparagement agreement from the Executive in favor of the Company,
its executives, officers, directors, Affiliates and all related parties, in a
form acceptable to and approved by the Company in its sole discretion.
(j)     “Term” means the term of this Agreement as described in Section 3(a)
hereof.
(k)    “Trade Secrets” means data and information relating to the business of
the Company or an Affiliate including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. Trade
Secrets shall not include any data or information that has been voluntarily
disclosed to the public by the Company or an Affiliate (except where such public
disclosure has been made by the Executive without authorization) or that
otherwise enters the public domain through lawful means without


Chatterjee Employment Agreement    10
WBS _IC_____
Executive

--------------------------------------------------------------------------------




breach of any obligations of confidentiality owed to the Company or any of its
Affiliates by the Executive.




(l)    [Remainder of this page intentionally left blank]





Chatterjee Employment Agreement    11
WBS _IC_____
Executive

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above.
THE COMPANY:

ALTISOURCE SOLUTIONS, INC.

By: /s/ Michelle D. Esterman                


Title: Chief Executive Officer            
    


THE EXECUTIVE:


/s/ Indroneel Chatterjee                
Indroneel Chatterjee








Chatterjee Employment Agreement    12
IC_____
Executive

--------------------------------------------------------------------------------






EXHIBIT A


CODE OF BUSINESS CONDUCT AND ETHICS




















WBS _IC_____
Executive

--------------------------------------------------------------------------------




 








ex102_img.jpg [ex102_img.jpg]








CODE OF BUSINESS CONDUCT AND ETHICS
































40, Avenue Monterey, L-2163 Luxembourg | +352 2469 7900



--------------------------------------------------------------------------------






Table of Contents


    Page


PUTTING THE CODE OF BUSINESS CONDUCT AND ETHICS TO WORK    4
About the Code of Business Conduct and Ethics    4
Meeting Our Shared Obligations    4


RESPONSIBILITY TO OUR ORGANIZATION    4
Conflicts of Interest    4
Improper Personal Benefits from the Company    5
Financial Interests in Other Businesses    5
Business Arrangements with the Company    5
Outside Employment or Activities with a Competitor    5
Real Estate Transactions    6
Outside Employment with a Customer/Client or Supplier    6
Vendors or Other Service Providers    6
Charitable, Government and Other Outside Activities    6
Family Members Working in the Industry    7
Related Person Transactions    7
Corporate Opportunities    7
Entertainment, Gifts and Gratuities    8
Receipt of Gifts and Entertainment    8
Offering Gifts and Entertainment    8
Protection and Proper Use of Company Assets    9
Company Books and Records    9
Cooperation with Auditors    9
Record Retention    10
Confidential Information    10
Trademarks, Copyrights and Other Intellectual Property    12
Trademark Use    12
Copyright Compliance    12
Intellectual Property Portfolio    12
Intellectual Property Rights of Others    12
Computer and Communication Resources    13
Insider Trading and Other Securities Matters    13
Insider Trading    13
Window Periods for Purchases and Sales    14
Employee Complaints of Accounting, Internal Controls, Auditing and
Federal Securities Law Matters    15
Responding to Inquiries from the Press and Others    15


FAIR DEALING    15
Antitrust Laws    16
Conspiracies and Collaborations Among Competitors    16
Distribution Issues    16
Penalties    17
Gathering Information About the Company’s Competitors    17
RESPONSIBILITY TO OUR PEOPLE    18



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 2

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





Respecting One Another    18
Employee Privacy    18
Equal Employment Opportunity and Nondiscrimination    19
Sexual and Other Forms of Harassment    19
Other Forms of Harassment    20
Reporting Responsibilities and Procedures    20
Safety in the Workplace    20
Weapons and Workplace Violence    21
Drugs and Alcohol    21


RESPONSIBILITY TO OUR CUSTOMERS AND OTHER EXTERNAL PARTIES    21


INTERACTING WITH GOVERNMENT    21
Prohibition on Gifts to Government Officials and Employees    21
Political Contributions and Activities    21
Lobbying Activities    22
Bribery of Foreign Officials – Foreign Corrupt Practices Act    22


REGULATORY INQUIRIES, INVESTIGATIONS AND LITIGATION    23
Requests for Information    23
Types of Inquiries    23
Responding to Information Requests    23
Regulatory Inquiries    23


IMPLEMENTATION OF THE CODE    23
Responsibilities    23
Seeking Guidance    24
Reporting Violations    24
Investigations of Suspected Violations    24
Discipline for Violations    24
Waivers of the Code    24
No Rights Created    25
Reminder    25

























--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 3

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





PUTTING THE CODE OF BUSINESS CONDUCT AND ETHICS TO WORK


About the Code of Business Conduct and Ethics


Altisource Portfolio Solutions S.A. and its subsidiaries (“Altisource” or the
“Company”) are committed to the highest standards of business conduct in our
relationships with each other and with our customers/clients, suppliers,
shareholders and others. This requires that we conduct our business in
accordance with the highest standards of business ethics, in addition to
compliance with applicable laws, rules and regulations. Altisource’s Code of
Business Conduct and Ethics (the “Code”) helps each of us in this endeavor by
providing a statement of the fundamental principles and key policies and
procedures that govern the conduct of our business. Our business depends on the
reputation of the Company and its employees for integrity and principled
business conduct. To the extent any applicable law or regulation is more
restrictive than the Code, our conduct must be governed by such applicable law
or regulation.


The Code is a statement of policies for individual and business conduct and does
not, in any way, constitute an employment contract or an assurance of continued
employment. As employees of Altisource, we are employed at will except when we
are covered by an express, written employment agreement or other applicable law.
Unless subject to a written employment agreement or applicable law, you may
choose to resign your employment at any time, for any reason or for no reason at
all. Similarly, the Company may choose to terminate your employment at any time,
for any legal reason or for no reason at all.


Meeting Our Shared Obligations


Each of us is responsible for knowing and understanding the policies and
guidelines contained in the following pages. If you have questions, ask them; if
you have ethical concerns, raise them. The Head of Internal Audit and the
General Counsel are responsible for overseeing, interpreting and monitoring
compliance with this Code. They are available for you to report suspected
misconduct and to answer your questions and provide guidance. Our conduct should
reflect Altisource’s values, demonstrate ethical leadership and promote a work
environment that upholds Altisource’s reputation for integrity, ethical conduct
and trust.


RESPONSIBILITY TO OUR ORGANIZATION


Altisource employees and Directors are expected to dedicate their best efforts
to Company business and to avoid any conflicts with the interests of Altisource.


Conflicts of Interest


In order to maintain the highest degree of integrity in the conduct of
Altisource’s business and to maintain your independent judgment, you must avoid
any activity or personal interest that creates or appears to create a conflict
between your interests and the interests of the Company. A conflict of interest
occurs when your private interests may interfere in any way, or even appear to
interfere, with the interests of the Company as a whole. A conflict situation
can arise when you take actions or have interests that may make it difficult for
you to perform your Company work objectively and effectively. You should never
act in a manner that could cause you to lose your independence and objectivity
or that could adversely affect the confidence of our customers/clients,
suppliers, Directors or fellow employees in the integrity of Altisource or its
procedures. Although we cannot list every conceivable conflict, the following
are some common examples that illustrate actual or apparent conflicts of
interest that must be avoided.



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 4

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







Improper Personal Benefits from the Company
One way in which conflicts of interest arise is when an employee, officer or
Director, or a member of his or her immediate family (i.e., his or her spouse,
parents, stepparents, children, stepchildren, siblings, mothers- and
fathers-in-law, sons- and daughters-in-law, brothers- and sisters-in-law and
anyone residing in his or her home (other than a tenant or employee)), receives
improper personal benefits from the Company as a result of his or her position
in the Company. You may not accept any benefits from the Company that have not
been duly authorized and approved pursuant to Company policy and procedure,
including any Company loans or guarantees of your personal obligations. Personal
loans from the Company to executive officers (as defined in Rule 3b-7 of the
Exchange Act) (“Executive Officers”) and directors of Altisource Portfolio
Solutions S.A. (“Directors”) are strictly forbidden.


Financial Interests in Other Businesses
Altisource employees, Directors and members of their immediate families may not
have a direct or indirect financial interest in any other enterprise if that
interest compromises or appears to compromise the employee’s or Director’s
loyalty to Altisource. For example, except as specified below, you (or members
of your immediate family) may not own an interest, either directly or indirectly
(other than as a less than two percent (2%) owner of the stock of a publicly
traded company), in any supplier, contractor, customer or competitor of the
Company without full disclosure to and prior written approval of the General
Counsel or, in the case of Executive Officers and Directors, the approval of the
Audit Committee of the Board of Directors (the “Board”).


Additionally, Directors must abstain from voting on transactions with companies
in which they have a material direct or indirect ownership interest. An
ownership interest will generally not be considered “material” or constitute a
“personal interest” pursuant to the Company’s Articles of Incorporation if it
represents less than five percent (5%) of the outstanding common stock in a
competitor, customer or supplier that is listed on a national or international
securities exchange and the subject transaction would not be considered to be
material to the company in which the Director holds such interest.


Notwithstanding the foregoing, the ownership or other financial interest must be
considered within the context of the individual financial condition of the
employee, Director or immediate family member. If you feel that an ownership
interest, however small, is or could be considered a conflict, you must consult
with the General Counsel for guidance.


Business Arrangements with the Company
Without prior written approval from Altisource’s General Counsel, you (or
members of your immediate family) may not participate in a joint venture,
partnership or other business arrangement with Altisource. (Executive Officers
and Directors must obtain the prior approval of the Audit Committee.)


Outside Employment or Activities with a Competitor
Full-time Altisource employees are expected to dedicate their full intentions
and efforts to the job and may not simultaneously be employed by or work for a
third party. In addition, full-time employees may not operate a business,
consult with or otherwise provide services to a third party without the prior
written approval of the General Counsel. Employment with, serving as a Director
of, or otherwise providing services to a competitor of Altisource is strictly
prohibited for any Altisource employee, as is any activity that is intended to
or that you should reasonably expect to advance a competitor’s interests. You
may not market products or services in competition with Altisource’s current or
potential business activities. It is your responsibility to consult with the
Head of Internal Audit and/or the General Counsel



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 5

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





to determine whether a planned activity will compete with any of Altisource’s
business activities before you pursue the activity in question.


Real Estate Transactions
Certain of Altisource’s businesses, including but not limited to the Consumer
Real Estate Solutions and Real Estate Investor Solutions businesses, assist
investors and servicers with the disposition of real property. Neither you nor
members of your immediate family, nor entities that you or they are associated
with, may purchase any real property for which an Altisource entity is
responsible for providing services, as such purchase may result in a potential
conflict of interest. However, subject to the foregoing, you may become a
customer of the Consumer Real Estate Solutions or Real Estate Investor Solutions
businesses for the purchase or sale of real property. Your use of services
provided by these businesses may be subject to certain conditions, which
conditions would be disclosed prior to engaging such services.


In addition, Altisource does not allow you or members of your immediate family,
nor entities that you or they may be associated with, to purchase or dispose of
Altisource owned real or personal property unless the property is offered to the
public by the Company and you obtain prior approval of the General Counsel or,
for Executive Officers or Directors, the approval of the Audit Committee.


Outside Employment with a Customer/Client or Supplier
Without prior written approval from the General Counsel, you may not be a
customer/client or be employed by, serve as a Director of, represent, operate a
business with, consult with or otherwise provide services to a customer/client
of Altisource. However, you may be a customer of an Altisource customer/client
for a product or service (such as a banking or brokerage account) that is
available to the general public. Similarly, without prior written approval from
the General Counsel, you may not be a supplier or be employed by, serve as a
Director of, represent, operate a business with, consult with or otherwise
provide services to a supplier to Altisource. (Executive Officers and Directors
must obtain the prior approval of the Audit Committee.) Nor may you accept money
or benefits of any kind as compensation or payment for any advice or services
that you provide to a client, supplier or anyone else in connection with its
business with Altisource.


Vendors or Other Service Providers
Only the Vendor Management Organization (“VMO”), certain Executive Officers and
the Board (or their Committees) are authorized to approve orders, contracts
and/or commitments to suppliers of goods and services. Such decisions must be
strictly based on objective business standards, and all payments for goods and
services must be made according to VMO processes. Any real or perceived
favoritism may result in a conflict of interest and could reflect poorly on the
Company and other businesses.


Charitable, Government and Other Outside Activities
The Company encourages all employees to participate in projects and causes that
further the welfare of our local communities. However, you must obtain the prior
written approval of the General Counsel before serving as a Director or trustee
of any charitable, not‑for‑profit, for-profit, or other entity or before running
for election or seeking appointment to any government-related position.
(Executive Officers and Directors must obtain the prior approval of the Audit
Committee.)


Family Members Working in the Industry
You may find yourself in a situation where someone in your immediate family is a
competitor, supplier or customer/client of Altisource or is employed by one.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 6

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





There are several factors to consider in assessing such a situation, including:
the relationship between Altisource and the other company; the nature of your
responsibilities as an Altisource employee or Director and those of the other
person; and the access each of you has to your respective employer’s
confidential information. Such a situation, however harmless it may appear to
you, could arouse suspicions among your associates that might affect your
working relationships. The very appearance of a conflict of interest can create
problems, regardless of the propriety of your behavior. It is important that you
do not disclose confidential information inadvertently and that you are not
involved in decisions on behalf of Altisource that involve the other company.


You must disclose to the Head of Internal Audit or the General Counsel if any
member of your immediate family or household holds a position with a firm that
directly competes or does business with the Company. The disclosure of this
relationship must be made by completing the Familial Relationship Disclosure
form and submitting it to the Head of Internal Audit or the General Counsel for
approval. The approved form is available on the Altisource Intranet under
“Policies and Procedures.” Such situations are not prohibited, but they call for
extra sensitivity to security and confidentiality.


Please note that any appearance of a conflict of interest may be just as
damaging to you and the Company as an actual conflict. Therefore, as a Company
employee, officer or Director, it is important that you disclose all potential
personal or business conflicts of interest to the Head of Internal Audit or the
General Counsel, including any situations of which you are uncertain. For more
information, see Management Directive No. 7 – Conflicts of Interest and Other
Responsibilities of Employees.


Related Person Transactions
Executive Officers and Directors are required to comply with the Related Person
Transactions Policy, which sets forth Altisource’s framework for approval of
transactions involving Altisource and our Executive Officers, Directors or other
Related Persons (as such term is defined in the Related Person Transactions
Policy), and certain persons and entities related to them.


Corporate Opportunities


As employees, officers and Directors of Altisource, we owe a duty to the Company
to advance its legitimate interests when the opportunity to do so arises. You
may not take for yourself opportunities that are discovered through the use of
Company property, information or position or use Company property, information
or position for personal gain. Further, you may not compete with the Company.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 7

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







Entertainment, Gifts and Gratuities


Employees, officers and Directors interacting with any person who has business
dealings with Altisource (including suppliers, customers/clients, competitors,
contractors and consultants) must conduct such activities in the best interest
of Altisource, using consistent and unbiased standards. Altisource employees,
officers and Directors must not accept any gifts or gratuities that could
influence or be perceived to influence outsourcing, purchasing and other
decisions, or be in a position to derive any direct or indirect benefit or
interest from a party having business dealings with Altisource. Please note that
the general standard policies of the Company are set forth below; however,
management may implement more stringent guidelines by department as it deems
necessary.


Receipt of Gifts and Entertainment
You must not accept any gifts or gratuities that could influence or be perceived
to influence your business decisions on behalf of the Company, or be in a
position to derive any direct or indirect benefit or interest from a party
having business dealings with the Company. You must never request gifts or
gratuities from people doing business with the Company. Unsolicited gifts and
gratuities are permissible if they are customary and commonly accepted business
courtesies, not in excess of $200, and given and accepted without an express or
implied understanding that you are in any way obligated by your acceptance of
the gift or gratuity. Further, gifts or gratuities that are extravagant in value
or unusual in nature should not be accepted without the prior written approval
of the General Counsel. Gifts of cash or cash equivalents (including gift
certificates, securities, below‑market loans, etc.) in any amount are prohibited
and must be returned promptly to the donor.


Notwithstanding anything to the contrary, the acceptance of gifts in violation
of the Real Estate Settlement Procedures Act (“RESPA”) is strictly prohibited.
If you have any question about whether your receipt of a thing of value is or
could be a RESPA violation, contact an Associate General Counsel or the General
Counsel.


Offering Gifts and Entertainment
When you are providing a gift or gratuity in connection with Company business,
you must do so in a manner that is in good taste and not in excess of $200. You
may not furnish or offer to furnish any gift or gratuity that goes beyond the
common courtesies associated with accepted business practices, and you are
prohibited from providing gifts or gratuities that consist of cash or cash
equivalents. You should follow the above guidelines for receiving gifts or
gratuities in determining when it is appropriate to give gifts or gratuities and
when prior written approval from the General Counsel is required.


What is acceptable in the commercial business environment may be entirely
unacceptable in dealings with the government. There are strict laws that govern
providing gifts, including meals, entertainment, transportation and lodging, to
government officials and government employees. You are prohibited from providing
gifts or gratuities of any amount or value to government officials, government
employees or members of their families in connection with Company business
without prior written approval from the General Counsel. For more information,
see the section of this Code regarding Interacting with Government.


Giving or receiving any payment or gift in the nature of a bribe or kickback is
absolutely prohibited. If you encounter an actual or potential conflict of
interest, face a situation where declining the acceptance of a gift may
jeopardize an Altisource relationship, are requested to pay a bribe or provide a
kickback or encounter a suspected violation of this policy, you must report the
situation to the General Counsel



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 8

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





immediately. For more information, see the section of this Code regarding
Bribery of Foreign Officials - Foreign Corrupt Practices Act and Management
Directive No. 4 – Gifts and Gratuities.


Protection and Proper Use of Company Assets


We each have a duty to protect the Company’s assets and ensure their efficient
use. Theft, waste and even carelessness, such as not adequately reviewing an
expense report or not canceling a recurring expense that no longer serves a
business need, have a direct impact on the Company’s profitability. We should
take measures to prevent damage to and theft or misuse of Company property. When
you leave Altisource, all Altisource property must be returned to the Company.
Except as specifically authorized by the Company, all property created, obtained
or compiled by or on behalf of the Company (including customer lists, equipment,
reference materials, reports, resources, computer software, data processing
systems, databases and any proprietary information) belongs to the Company and
must be used for legitimate business purposes only.


Company Books and Records


You must complete all Company documents accurately, truthfully and in a timely
manner, including all travel and expense reports. When applicable, documents
must be properly authorized. You must record the Company’s financial activities
in compliance with all applicable laws and accounting practices. The making of
false or misleading entries, records or documentation is strictly prohibited.
You must never create a false or misleading report or make a payment or
establish an account on behalf of the Company with the understanding that any
part of the payment or account is to be used for a purpose other than as
described by the supporting documents.


If you have any reason to believe that any of the Company’s books and records
are being maintained in a materially inaccurate or incomplete manner, you are
required to report this immediately pursuant to the procedure set forth in the
Policy and Procedures for Employee Complaints of Accounting, Internal Controls,
Auditing and Federal Securities Law Matters that is distributed annually and
available for reference in the Company’s E-Learning system. Similarly, the
Company trusts you to report all complaints, allegations and similar submissions
regarding the appropriateness of accounting, internal controls, auditing or
federal securities law matters, especially if you ever feel pressured to
prepare, alter, conceal or destroy documents in contravention of standard
accounting or practices.


Cooperation with Auditors


It is every employee’s responsibility to make open and full disclosure to and
cooperate fully with outside accountants in connection with audit or review of
the Company’s financial statements. You must not knowingly provide an auditor
with inaccurate or misleading legal or financial analysis. Further, you must not
act in any way which may be perceived as coercing, manipulating, misleading or
fraudulently influencing any independent public or certified public accountant
engaged in the performance of an audit or review of the Company’s financial
statements or other business functions.


Similarly, all employees must make open and full disclosure to and cooperate
fully with the Company’s Internal Audit Department. Interfering with or failing
to cooperate fully in any Internal Audit matter is strictly prohibited.


Record Retention





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 9

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





In the ordinary course of its business, Altisource produces and receives a
considerable amount of records, including records in electronic form. The
Company may be required to retain certain records for business, legal and
compliance reasons. You are required to follow the Company’s instructions in all
matters related to the maintenance, security and destruction of such records.
For more information, see Management Directive No. 10 – Business Records
Management and Retention.


If you learn of a subpoena or a pending, imminent or contemplated litigation or
government investigation other than through the Law and Compliance Department,
you must immediately contact an Associate General Counsel or the General
Counsel. For more information, see Management Directive No. 11 – Policy and
Procedures Regarding Accepting Legal Service of Process. You must retain and
preserve ALL records that may be responsive to the subpoena, relevant to the
litigation or that may pertain to the investigation until you are advised by the
Law and Compliance Department as to how to proceed. You must also affirmatively
preserve from destruction all relevant records that without intervention would
automatically be destroyed or erased (such as e‑mails and voicemail messages).
Destruction of such records, even if inadvertent, could seriously prejudice the
Company. Any questions regarding whether a particular record pertains to a
pending, imminent or contemplated investigation or litigation or may be
responsive to a subpoena or regarding how to preserve particular types of
records should be directed to the General Counsel.


Confidential Information


As an employee or Director, you may have access to certain information that is
not known to the general public or to competitors. Such information includes,
but is not limited to, non‑public information that might be of use to
competitors, or harmful to the Company or third parties if disclosed (e.g.,
information relating to the Company’s research, development or business affairs,
business methodologies, “know how,” financial and operational information,
pricing information, transaction information, client data, vendor information,
supplier lists, etc.). For the avoidance of doubt, confidential information may
include information concerning other companies, such as our customers/clients,
which Altisource may be under an obligation to maintain as confidential. For
specific restrictions that apply to a specific type of confidential information
– material nonpublic information – please see the section entitled “Insider
Trading and Other Securities Matters” below.


For the purpose of this Code, all personal information (i.e. any information
that can be used, alone or in combination with other information, to identify,
contact or locate a natural person) shall be treated as confidential
information.


Unless otherwise required by law, you must maintain the confidentiality of
information entrusted to you by the Company and by its customers. Employees,
officers and Directors who possess or have access to confidential information
must:


•
not use the information for their own benefit or the benefit of other persons
inside or outside of Altisource;



•
process confidential information in accordance with Altisource policies
regarding data security (including, without limitation, the End User Computing
Policy and the Personally Identifiable Information Security Policy, which are
available on the Altisource Intranet under “Policies and Procedures”);






--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 10

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





•
not disclose confidential information to other Altisource employee(s) unless
such employee(s) need(s) the information to carry out business responsibilities;



•
not disclose confidential information to anyone outside the Company except (i)
pursuant to an agreement approved by the Law and Compliance Department
obligating the person receiving confidential information to maintain the secrecy
of such information or (ii) to the extent that the disclosure is authorized by
the General Counsel or an Associate General Counsel;



•
properly label any and all documentation shared with or correspondence sent to
the Company’s counsel or outside counsel as “Attorney-Client Privileged;” and



•
report immediately any suspected or confirmed unauthorized disclosures of
confidential information.



Confidentiality or Non-Disclosure Agreements are commonly used when Altisource
needs to disclose confidential information to suppliers, consultants,
joint-venture participants or others. A Confidentiality or Non-Disclosure
Agreement obligates the person receiving confidential information to maintain
the secrecy of such information. If, in doing business with persons not employed
by Altisource, you foresee that you may need to disclose confidential
information, you must contact the Law and Compliance Department and discuss the
utility of entering into a Confidentiality or Non-Disclosure Agreement.


Your obligation to protect proprietary and/or confidential information does not
end when you leave Altisource. Upon the termination of your employment, you must
return everything that belongs to Altisource or its clients or vendors,
including all documents and other materials containing Company and
customer/client information. You must not use or disclose any confidential
and/or proprietary information after termination of your employment with
Altisource, and may not disclose or authorize anyone else, including any new
employer, to use or disclose such information without Altisource’s prior written
consent.


For more information regarding the management and protection of proprietary and
confidential information, see Management Directive No. 2 – Proprietary and
Confidential Information, Management Directive No. 17 – Handling Third Party
Confidential Information and, as applicable, any agreement you entered into with
Altisource. For information regarding the process for responding to suspected or
confirmed breaches of security leading to the accidental or unlawful
destruction, loss, alteration, unauthorized disclosure of, or access to
confidential information, please see the Data Incident Response Policy available
on the Altisource Intranet under “Policies and Procedures.”


Trademarks, Copyrights and Other Intellectual Property


The Company’s intellectual property is a valuable asset. Intellectual property
includes copyrights, patents, trademarks, trade secrets, design rights, logo
rights, know-how and other tangible and intangible property. It is the
responsibility of each employee to protect such intellectual property, and to
ensure that it is used in a manner that complies with the Company’s instructions
and applicable laws and regulations.


Trademark Use
Our logos and the mark Altisource® are examples of Company trademarks. You must
always properly use our trademarks and advise the General Counsel if you are
aware of infringements by others. Similarly,



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 11

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





the trademark rights of third parties must be respected. Before any new word,
phrase or slogan is to be adopted or used in any written materials, you must
obtain the clearance of the Marketing Department and the Law and Compliance
Department. Further, the public use of a new trademark requires prior approval
by the Board of Directors or the prior written approval of the Chief Executive
Officer and subsequent ratification by the Board of Directors.


Copyright Compliance
Works of authorship such as books, articles, drawings, computer software and
other such materials may be covered by copyright laws. It is a violation of
those laws and of Altisource’s policies to make unauthorized copies of or
unauthorized derivative works based upon copyrighted materials. The absence of a
copyright notice does not mean that the materials are not copyrighted.


Altisource licenses the use of much of its computer software from outside
companies. In most instances, this computer software is protected by copyright.
You may not make, acquire, install or use unauthorized copies of computer
software.


Intellectual Property Portfolio
Intellectual property is critical to the value of the Company and its
reputation; therefore, all records must be accurate and complete and must comply
with all applicable laws and regulations that relate to any and all activities,
applications and filings for same. Employees must maintain detailed records and
all work papers related to the development of new products and methods and store
them in a safe location designated by the Company. Employees must also promptly
disclose any material developments to the Law and Compliance Department.


Intellectual Property Rights of Others
It is Altisource policy not to infringe upon the intellectual property rights of
others. When using the name, trademarks, logos or printed materials of another
company, including any such uses on Altisource’s websites, you must do so only
with the permission of the Law and Compliance Department and in accordance with
applicable law. For more information, see Management Directive No. 18 –
Trademarks, Copyrights and Patents.


Any questions concerning intellectual property rights should be directed to the
Law and Compliance Department.
Computer and Communication Resources


Altisource’s computer and communication resources, including computers,
voicemail and email, provide substantial benefits, but they also present
significant security and liability risks to you and the Company. It is extremely
important that you take all necessary measures to comply with Altisource’s
Information Security policies and procedures, including the duty to promptly
report any observed or suspected security weaknesses in systems and services to
the Security Operation Center or Service Desk. Altisource firewalls routinely
prevent users from connecting with certain non-business web sites. Users using
Altisource computers who discover they have connected with a web site that
contains sexually explicit, racist, violent or other potentially offensive
material must immediately disconnect from that site. The ability to connect with
a specific web site does not in itself imply that users of Altisource systems
are permitted to visit that site. Unless exempted, using Altisource computers to
access Internet e-mail sites such as Gmail is prohibited.


Use of Altisource information systems to access the Internet for personal
purposes will not be tolerated and may be considered cause for disciplinary
action up to and including termination. Limited use of



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 12

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





Altisource resources for personal emergencies is permitted. All users of the
Internet should be aware that firewalls can create a detailed audit log
reflecting transmissions, both in-bound and out-bound.


Use of computer and communication resources must be consistent with all other
Company policies, including those relating to harassment, privacy, confidential
information, copyright, trademark, trade secret and other intellectual property
considerations.


Insider Trading and Other Securities Matters


Insider Trading
You and members of your immediate family are prohibited by Company policy and
the law from buying or selling securities of the Company while in possession of
“material nonpublic information.” This conduct is known as “insider trading.”
Passing such information on to someone who may buy or sell securities – known as
“tipping” – is also illegal.


Information is “material” if (a) there is a substantial likelihood that a
reasonable investor would find the information “important” in determining
whether to trade in a security; or (b) the information, if made public, likely
would affect the market price of a company’s securities. Examples of types of
material information include unannounced dividends, earnings, financial results,
new or lost contracts or products, sales results, important personnel changes,
business plans, possible mergers, acquisitions, divestitures or joint ventures,
important litigation developments and important regulatory, judicial or
legislative actions. Information may be material even if it relates to future,
speculative or contingent events and even if it is significant only when
considered in combination with publicly available information.


Material non-public information may include, without limitation:
•
operating or financial results of the Company or its major business units
(including estimates of any future earnings or losses);

•
negotiations or entry into an agreement for an acquisition or sale of a
substantial business or other significant transaction;

•
development of a major new product or service by the Company;

•
an increase or decrease in dividends of the Company;

•
a stock split or other recapitalization of the Company;

•
a redemption or purchase by the Company of its securities;

•
major management changes at the Company;

•
mergers, acquisitions, tender offers and restructurings;

•
securities offerings and repurchases;

•
significant litigation or litigation developments;

•
significant investigations, proceedings or regulatory audits; and

•
developments regarding customers, clients or suppliers.



Information is considered to be non-public unless it has been adequately
disclosed to the public, which means that the information must be publicly
disclosed and adequate time must have passed for the



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 13

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





securities markets to digest the information. Examples of adequate disclosure
include public filings with securities regulatory authorities and the issuance
of press releases and may also include meetings with members of the press and
the public. A delay of one or two business days is generally considered a
sufficient period for routine information to be absorbed by the market.
Nevertheless, a longer period of delay might be considered appropriate in more
complex disclosures.


Do not disclose material nonpublic information to anyone, including co‑workers,
unless the person receiving the information (1) has a legitimate need to know
the information for purposes of carrying out the Company’s business or (2) is
bound by an express duty of confidentiality to the Company or a written
Confidentiality Non-Disclosure Agreement. If you leave Altisource, you must
maintain the confidentiality of such information until it has been adequately
disclosed to the public by the Company. If there is any question as to whether
information regarding the Company or another company with which we have dealings
is material or has been adequately disclosed to the public, contact the General
Counsel.


Notwithstanding the prohibition against insider trading, the law and Company
policy permit Company employees, officers and Directors to trade in Company
securities regardless of their awareness of inside information if the
transaction is made pursuant to a pre‑arranged trading plan that was established
in compliance with applicable law and was entered into when the person was not
in possession of material nonpublic information. If you wish to enter into,
modify or terminate a trading plan, you must first obtain the approval of the
General Counsel. For more information, see Management Directive No. 5 –
Prevention of Insider Trading And Other Prohibitions.


Window Periods for Purchases and Sales
Directors, officers and employees may trade in Company securities only during a
“window period,” and provided that (a) no new major undisclosed developments
occur within the window period or are imminent, and (b) the individual is not
otherwise in possession of material nonpublic information (unless such trade is
conducted pursuant to a trading plan and approved by the General Counsel).
Directors and Executive Officers have additional restrictions and reporting
requirements imposed on them by Section 16 of the Securities Exchange Act of
1934, as amended. For more information, see Management Directive No. 5 –
Prevention of Insider Trading And Other Prohibitions.


Employee Complaints of Accounting, Internal Controls, Auditing and Federal
Securities Law Matters
We prohibit all violations of federal securities law. If you believe there is or
has been a violation of federal securities law, you have the right to take
action in accordance with the Policy and Procedures for Employee Complaints of
Accounting, Internal Controls, Auditing and Federal Securities Law Matters that
is distributed annually and available for reference in the Company’s E-Learning
system. Pursuant to applicable law, the policy and procedures protect
individuals who make such complaints or allegations in good faith against any
retaliation.


Responding to Inquiries from the Press and Others


Employees and Directors who are not official Company spokespersons may not speak
with the press, securities analysts, other members of the financial community,
shareholders or groups or organizations as a Company representative unless
specifically authorized to do so by the Chief Executive Officer. Requests for
financial or other information about the Company from the media, the press, the
financial community, shareholders or the public must be referred to the Chief
Financial Officer and/or the General Counsel. Requests for information from
regulators or the government must be referred to the General Counsel.



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 14

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







You should be aware of situations in which you may be perceived as representing
or speaking on behalf of Altisource in public (including Twitter, Facebook,
LinkedIn, chat rooms, bulletin boards and any other forms of electronic
communication). You may not make any public statements on behalf of Altisource
or regarding Altisource’s business, or its customers, unless it is part of your
job or you are authorized to do so by the Chief Executive Officer or the General
Counsel. All public testimonies (as an expert witness or otherwise),
publications and speaking engagements related to Altisource’s business are
subject to pre-clearance by the General Counsel. Subpoenas, requests from law
enforcements or regulatory authorities must be immediately forwarded to the
General Counsel. Media inquiries, product advisory boards and requests from
customers or suppliers for testimonials or endorsements must be handled in
accordance with applicable procedures after consultation with the General
Counsel. For more information, see Management Directive No. 13 – External
Communications.


FAIR DEALING


Altisource depends on its reputation for quality, service and integrity. The way
we deal with our customers/clients, suppliers and competitors molds our
reputation, builds long‑term trust and ultimately determines our success. You
should endeavor to deal fairly with the Company’s customers/clients, suppliers
and competitors. We must never take advantage of others through manipulation,
concealment, abuse of privileged information, misrepresentation of material
facts or any other unfair dealing practice. Any comparisons with the competition
used in any public forum or presentation must be represented fairly and
accurately and approved by the Law and Compliance Department prior to use.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 15

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







Antitrust Laws


While Altisource competes vigorously in all of its business activities, its
efforts in the marketplace must be conducted in accordance with the letter and
spirit of applicable antitrust and competition laws. While it is impossible to
describe antitrust and competition laws fully in any code of business conduct,
this Code will give you an overview of the types of conduct that are
particularly likely to raise antitrust concerns. If you are or become engaged in
activities similar to those identified in the Code, you must consult the General
Counsel for further guidance.


Conspiracies and Collaborations Among Competitors


One of the primary goals of the antitrust laws is to promote and preserve each
competitor’s independence when making decisions on price, output and other
competitively sensitive factors. Some of the most serious antitrust offenses are
agreements among competitors that limit independent judgment and restrain trade,
such as agreements to fix prices, restrict output, control the quality of
products or divide a market for clients/customers, territories, products or
purchases. You must not agree with any competitor on any of these topics, as
these types of agreements are virtually always unlawful even in the face of an
argument that it is in the best interest of customers. (In other words, no
excuse will absolve you and/or the Company of liability.)


Unlawful agreements need not take the form of a written contract or even express
commitments or mutual assurances. Courts can – and do – infer agreements based
on “loose talk,” informal discussions or the mere exchange between competitors
of information from which pricing or other collusion could result. Any
communication with a competitor’s representative, no matter how innocuous it may
seem at the time, may later be subject to legal scrutiny and form the basis for
accusations of improper or illegal conduct. You should take care to avoid
involving yourself in situations from which an unlawful agreement could be
inferred.


By bringing competitors together, trade associations and standard‑setting
organizations can raise antitrust concerns, even though such groups serve many
legitimate goals. You must notify the General Counsel before joining any trade
associations or standard‑setting organizations. Furthermore, if you are
attending a meeting at which potentially competitively sensitive topics are
discussed without oversight by an antitrust lawyer, you should object, leave the
meeting and notify the General Counsel immediately.


Joint ventures with competitors are not illegal under applicable antitrust and
competition laws. However, like trade associations, joint ventures present
potential antitrust concerns. The General Counsel must therefore be consulted
before negotiating or entering into such a venture.


Distribution Issues


Relationships with customers and suppliers can also be subject to a number of
antitrust prohibitions if these relationships harm competition. For example, it
can be illegal for a company to affect competition by agreeing with a supplier
to limit that supplier’s sales to any of the company’s competitors. Collective
refusals to deal with a competitor, supplier or customer may be unlawful as
well. While a company generally is allowed to decide independently that it does
not wish to buy from or sell to a particular person, when such a decision is
reached jointly with others, it may be unlawful, regardless of whether it seems
commercially reasonable.



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 16

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





Other activities that may raise antitrust concerns include, without limitation:


•
restricting a customer’s re‑selling activity through minimum resale price
maintenance (for example, by prohibiting discounts);



•
discriminating in terms and services offered to customers where a company treats
one customer or group of customers differently than another;



•
exclusive dealing agreements where a company requires a customer to buy from or
a supplier to sell to only that company;



•
tying arrangements where a customer or supplier is required, as a condition of
purchasing one product, to also purchase a second, distinct product;



•
“bundled discounts,” in which discount or rebate programs link the level of
discounts available on one product to purchases of separate but related products
(for example, pencils linked to other office supplies); and



“predatory pricing,” where a company offers a discount that results in the sales
price of a product being below the product’s cost (the definition of cost varies
depending on the court), with the intention of sustaining that price long enough
to drive competitors out of the market.


Because these activities may be prohibited under many circumstances, you must
consult the General Counsel before implementing any of them.


Penalties


The antitrust laws are extremely complex and punitive. Because antitrust
investigations and lawsuits can be very costly, even when a company has not
violated the antitrust laws and is ultimately cleared, it is important to
consult with the General Counsel before engaging in any conduct that may appear
to create the basis for an allegation of wrongdoing. It is far easier to
structure your conduct to avoid erroneous impressions than to have to explain
your conduct in the future when an antitrust investigation or action is in
progress. For that reason, when in doubt, consult the General Counsel.


Gathering Information About the Company’s Competitors


It is entirely proper for us to gather information about our marketplace,
including information about our competitors and their products and services.
However, there are limits to the ways that information should be acquired and
used, especially information about competitors. In gathering competitive
information, you should abide by the following guidelines:


•
We may gather information about our competitors from sources such as published
articles, advertisements, brochures, other non‑proprietary materials, surveys by
consultants and conversations with our customers/clients, as long as those
conversations are not likely to suggest that we are attempting to (a) conspire
with our competitors, using the customer/client as a messenger, or (b) gather
information in breach of a client’s Non-Disclosure Agreement with a competitor
or through other wrongful means. You should be able to identify the source of
any information about competitors.






--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 17

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





•
We must never attempt to acquire a competitor’s trade secrets or other
proprietary information through unlawful means, such as theft, spying, bribery
or breach of a competitor’s Non-Disclosure Agreement.



•
If there is any indication that information that you obtain was not lawfully
received by the party in possession, you should refuse to accept it. If you
receive any competitive information anonymously or that is marked confidential,
you should not review it and must contact the General Counsel immediately.



Your responsibility to protect confidential information also applies to work you
did before joining Altisource. You must honor any confidentiality obligations
that you have to your prior employer. If you fail to do so, you may be subject
to disciplinary actions, up to and including termination.


The improper gathering or use of competitive information could subject you and
the Company to criminal and civil liability. When in doubt as to whether a
source of information is proper, you must contact the General Counsel.


RESPONSIBILITY TO OUR PEOPLE


Respecting One Another


The way we treat each other and our work environment affects the way we do our
jobs. All employees want and deserve a work place where they are respected and
appreciated. Everyone who works for the Company must contribute to the creation
and maintenance of such an environment. Supervisors and managers have a special
responsibility to foster a workplace that supports honesty, integrity, respect
and trust.


Employee Privacy
We respect the privacy and dignity of all individuals. Altisource collects and
maintains personal information that relates to your employment, including
medical and benefit information. Special care is taken to limit access to
personal information to Company personnel with a need to know such information
for a legitimate purpose. Employees who are responsible for maintaining personal
information and those who are provided access to such information must not
disclose private information in violation of applicable law or in violation of
Altisource’s policies.


Employees should not search for or retrieve items from another employee’s
workspace without prior approval of that employee or management. Similarly, you
should not use communication or information systems to obtain access to
information intended for or created by others without the prior approval of
management, unless such access is part of your job function and responsibilities
at Altisource.


Personal items, messages or information that you consider to be private should
not be placed or kept in telephone systems, computer or electronic mail systems,
office systems, offices, work spaces, desks, credenzas or file cabinets. The
Company reserves all rights, to the fullest extent permitted by law, to inspect
such systems and areas and to retrieve information or property from them when
deemed appropriate in the judgment of management.


The spreading of rumors or information not known to be true concerning the
Company, its Directors, officers or employees is unethical and unprofessional.
It is destructive to the Company because it causes a loss of productive time and
can hurt the Company in the marketplace. Furthermore, it can cause



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 18

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





personal hardship, does not support honesty, integrity, respect or trust and is
directly contradictory to the Company’s corporate values. This type of behavior
will not be tolerated and is subject to disciplinary action up to and including
termination.


Equal Employment Opportunity and Nondiscrimination


The Company is an equal opportunity employer in hiring and promoting practices,
benefits and wages. We will not tolerate discrimination against any person on
the basis of race, religion, color, gender, age, marital status, national
origin, genetic information, sexual orientation, citizenship, veteran status or
disability (where the applicant or employee is qualified to perform the
essential functions of the job with or without reasonable accommodation), or any
other basis prohibited by applicable law in recruiting, hiring, placement,
promotion or any other condition of employment.


You must treat all Company people, customers/clients, suppliers and others with
respect and dignity. For more information, see Management Directive No. 16 –
Equal Employment Opportunity and Nondiscrimination.


Sexual and Other Forms of Harassment


Company policy strictly prohibits any form of harassment in the workplace,
including sexual harassment. The Company will take prompt and appropriate action
to prevent and, where necessary, discipline behavior that violates this policy.


Sexual harassment consists of unwelcome sexual advances, requests for sexual
favors and other verbal or physical conduct of a sexual nature when:


•
submission to such conduct is made a term or condition of employment;

•
submission to or rejection of such conduct is used as a basis for employment
decisions; or

•
such conduct has the purpose or effect of unreasonably interfering with an
individual’s work performance or creating an intimidating, offensive or hostile
work environment.



Forms of sexual harassment include, but are not limited to, the following:


•
verbal harassment, such as unwelcome comments, jokes or slurs of a sexual
nature;

•
physical harassment, such as unnecessary or offensive touching, or impeding or
blocking movement; and

•
visual harassment, such as derogatory or offensive posters, cards, cartoons,
graffiti, drawings or gestures.



For more information, see Management Directive No. 3 – No Harassment Policy.


Other Forms of Harassment
Altisource prohibits all verbal or physical conduct that degrades or shows
hostility or hatred toward an individual because of his or her race, color,
national origin, citizenship, religion, sexual orientation, marital status, age,
mental or physical handicap or disability, veteran status or any other
characteristic protected by law, which:





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 19

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





•
has the purpose or effect of creating an intimidating, hostile or offensive work
environment; or

•
has the purpose or effect of unreasonably interfering with an individual’s work
performance or otherwise adversely affects an individual’s employment.



Prohibited harassing conduct includes, but is not limited to, the following:
epithets; slurs; negative stereotyping; threatening, intimidating or hostile
acts; and written or graphic material that ridicules or shows hostility or
aversion to an individual or group and that is posted on Company premises or
circulated in the workplace.


Reporting Responsibilities and Procedures
If you believe that you have been subjected to harassment of any kind, you
should promptly report the incident to the Human Resources Department and/or the
General Counsel or using one of the reporting mechanisms set forth at the end of
the Code.


These reporting procedures apply for all incidents wherein an employee believes
he or she has been the subject of harassment or where he or she has witnessed
any such behavior. Complaints of harassment, abuse or discrimination will be
investigated promptly and thoroughly and will be kept confidential to the extent
possible. Altisource will not in any way retaliate against any employee for
making a good faith complaint or report of harassment or participating in the
investigation of such a complaint or report.


Altisource encourages the prompt reporting of all incidents of harassment,
regardless of who the offender may be or the offender’s relationship to
Altisource. This procedure should also be followed if you believe that a
non‑employee with whom you are required or expected to work has engaged in
prohibited conduct. All supervisors and managers must report all incidents of
harassment to the Human Resources Department and/or the General Counsel using
one of the reporting mechanisms set forth in the end of the Code.


Any employee who is found to be responsible for harassment, or for retaliating
against any individual for reporting a claim of harassment or cooperating in an
investigation, will be subject to disciplinary action, up to and including
termination.


Remember that, regardless of legal definitions, Altisource expects employees,
officers and Directors to interact with each other in a professional and
respectful manner.


Safety in the Workplace


The safety and security of employees, officers and Directors is of primary
importance. You are responsible for maintaining our facilities free from
recognized hazards and obeying all Company safety rules. Workspaces should be
maintained in a clean and orderly state to encourage efficient operations and
promote good safety practices.


Weapons and Workplace Violence
Employees, officers and Directors are prohibited from bringing firearms,
explosives, incendiary devices or any other weapons into the workplace or any
work‑related setting, regardless of whether or not such employee or Director is
licensed to carry such weapons, unless any such prohibition is precluded by
applicable law. Similarly, Altisource will not tolerate any level of violence in
the workplace or in any work‑related setting. Violations of this policy must be
referred to your supervisor and the Head of



--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 20

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





Internal Audit and/or the General Counsel immediately. Threats or assaults that
require immediate attention should be reported to the police.


Drugs and Alcohol
Altisource intends to maintain a drug‑free and alcohol-free work environment.
Except at approved Altisource functions, you may not use, possess or have more
than 0.05% alcohol in your system while on Altisource premises. You cannot use,
sell, attempt to use or sell, purchase, possess or be under the influence of (i)
marijuana, except in very limited circumstances in Connecticut and Massachusetts
as provided by state law, (ii) or any other illegal drug. You may not abuse
prescription drugs or use prescription drugs if their use presents a safety
risk, without first consulting Human Resources.


RESPONSIBILITY TO OUR CUSTOMERS AND OTHER EXTERNAL PARTIES


In the normal course of business, Altisource has frequent direct and indirect
interactions with consumers, customers, vendors and other external parties. Such
parties may provide feedback regarding Altisource’s services, processes,
employees and vendors. If you are contacted by an external party with an
expression of dissatisfaction, suggestion or compliment relating to Altisource,
then you are required to log the feedback in the Company’s escalation management
platform. At times, such feedback may express dissatisfaction or pose an inquiry
that requires the appropriate escalation; you must follow your business unit’s
procedures regarding escalation. The failure to appropriately log and escalate
feedback could expose Altisource to material reputational, legal, regulatory and
financial risks. Equally important to mitigating these risks, Altisource is
dedicated to providing world-class customer service. Each external interaction
presents an opportunity to exceed expectations and positively impact the
Altisource brand.


INTERACTING WITH GOVERNMENT


Prohibition on Gifts to Government Officials and Employees


The various branches and levels of government have different laws restricting
gifts, including meals, entertainment, transportation and lodging that may be
provided to government officials and government employees. You are prohibited
from providing gifts, meals or anything of value to government officials or
employees or members of their families in connection with Company business
without prior written approval from the General Counsel.


Political Contributions and Activities
Laws of certain jurisdictions prohibit the use of Company funds, assets,
services or facilities on behalf of a political party or candidate. Payments of
Company funds to any political party, candidate or campaign may be made only if
permitted under applicable law and approved in writing and in advance by the
General Counsel. You may not on behalf of the Company give, offer or promise to
give, or authorize another to give, offer or promise to give money or gifts,
whether personal or obtained with Company funds, to an official or any employee
of a governmental entity without prior approval of the General Counsel. All
proposed payments or gifts to a government official must be reviewed and
approved in advance by the General Counsel.


Your work time may be considered the equivalent of a contribution by the
Company. Therefore, you will not be paid by Altisource for any time spent
running for public office, serving as an elected official or campaigning for a
political candidate. Nor will the Company compensate or reimburse you, in any
form, for a political contribution that you intend to make or have made.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 21

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





Lobbying Activities
Laws of some jurisdictions require registration and reporting by anyone who
engages in a lobbying activity. Generally, lobbying includes: (1) communicating
with any member or employee of a legislative branch of government for the
purpose of influencing legislation; (2) communicating with certain government
officials for the purpose of influencing government action or (3) engaging in
research or other activities to support or prepare for such communication.


So that the Company may comply with lobbying laws, you must notify the General
Counsel before engaging in any activity on behalf of Altisource that might be
considered “lobbying” as described above.


Bribery of Foreign Officials - Foreign Corrupt Practices Act
Company policy, the U.S. Foreign Corrupt Practices Act (the “FCPA”) and the laws
of many other countries prohibit Altisource and its officers, Directors,
employees and agents from giving or offering to give money or anything of value
to a foreign official, a foreign political party, a party official or a
candidate for political office in order to influence official acts or decisions
of that person or entity, to obtain or retain business or to secure any improper
advantage. A foreign official is an officer or employee of a government or any
department, agency or instrumentality thereof, political parties or of certain
international agencies, such as the World Bank or the United Nations, or any
person acting in an official capacity on behalf of one of those entities.
Officials of foreign government‑owned corporations are considered to be foreign
officials.


Examples of items of value that Altisource may not provide to foreign officials
include travel expenses, golf outings, automobiles and loans with favorable
interest rates or repayment terms. Benefits indirectly conferred to foreign
officials through agents, contractors or other third parties are prohibited.
When circumstances indicate a potential violation of the FCPA, employees and
Directors must report to the General Counsel, Head of Internal Audit or via one
of the reporting mechanisms listed in the “Reporting Violations” section below.


Altisource prohibits making facilitating payments to foreign officials.
Facilitating payments are payments of small value to effect routine government
actions such as obtaining permits, licenses, visas, mail, utilities hook‑ups,
etc.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 22

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







REGULATORY INQUIRIES, INVESTIGATIONS AND LITIGATION


Requests for Information


Governmental agencies and regulatory organizations may from time to time conduct
surveys or make inquiries that request information about Altisource, its
customers or others that generally would be considered confidential or
proprietary. Employees receiving such inquiries must refer such matters
immediately to the Law and Compliance Department.


Types of Inquiries


Regulatory inquiries may be received by mail, e-mail, telephone or personal
visit. In the case of a personal visit, demands may be made for the immediate
production or inspection of documents. Any calls or personal visits must be
directed to the Law and Compliance Department for guidance. Letter or e-mail
inquiries must be forwarded immediately to the Law and Compliance Department,
who will provide an appropriate response. If served with a search warrant,
Directors, officers and employees must comply with the warrant and contact the
General Counsel immediately, providing a copy of the warrant.


Responding to Information Requests


Except in the case of search warrants as described above, no documents or
material may be released to any third party, including clients, without prior
approval of the General Counsel. Similarly, you are prohibited from any
substantive discussions with any regulatory personnel without prior consultation
or authorization from the General Counsel.


Regulatory Inquiries


If you are notified that you or the Company are the subject of a regulatory
investigation, whether in connection with your activities at Altisource or at a
previous employer, you must immediately notify the General Counsel. For more
information, see Management Directive No. 12 – Information Requests.


IMPLEMENTATION OF THE CODE


Responsibilities


While each of us is individually responsible for putting the Code to work, we
need not go it alone. Altisource has a number of resources, people and processes
in place to answer our questions and guide us through difficult decisions.


Copies of this Code will be available on the Company’s E-Learning system. From
time to time Directors, officers, employees, agents and independent contractors
may be required to successfully complete an examination on the Intranet
regarding this Code. Copies are also available at www.altisource.com under
Investor Relations/Corporate Governance.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 23

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------







Seeking Guidance


This Code cannot provide definitive answers to all questions. If you have
questions regarding any of the policies discussed in this Code or if you are in
doubt about the best course of action in a particular situation, you should seek
guidance from your supervisor, the Head of Internal Audit, the General Counsel
or the other resources identified in this Code.


Reporting Violations


If you know of or suspect a violation of applicable laws or regulations, the
Code, or the Company’s related policies, you must immediately report that
information to the person designated in the Code to receive reports of the type
of violation and/or use one of the following reporting mechanisms:


Web:        http://www.openboard.info/asps/


Email:        asps@openboard.info


Telephone:    + 1 (866) 257-7745


No one will be subject to retaliation because of a good faith report of
suspected misconduct. However, failure to report a suspected violation of the
Code is itself a violation of the Code and could subject you to disciplinary
action, up to and including termination.


Investigations of Suspected Violations


All reported violations will be promptly investigated and treated confidentially
to the greatest extent possible. It is imperative that reporting persons not
conduct their own preliminary investigations. Investigations of alleged
violations may involve complex legal issues, and acting on your own may
compromise the integrity of an investigation and adversely affect both you and
the Company.


Discipline for Violations


Altisource intends to use every reasonable effort to prevent the occurrence of
conduct not in compliance with this Code and to halt any such conduct that may
occur as soon as reasonably possible after its discovery. Company personnel who
violate this Code and other Company policies and procedures may be subject to
disciplinary actions, up to and including termination. In addition, disciplinary
actions, up to and including termination, may be taken against anyone who
directs or approves infractions or has knowledge of them and does not promptly
report and correct them in accordance with Company policies and procedures.


Waivers of the Code


The Company will waive application of the policies and procedures set forth in
this Code only where circumstances warrant granting a waiver and then only in
conjunction with any appropriate monitoring of the particular situation. Waivers
of the Code for Executive Officers and Directors may be made only by the Audit
Committee and must be promptly disclosed as required by law, rule or regulation,
including SEC rules or NASDAQ listing standards.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 24

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------





No Rights Created


This Code is a statement of the fundamental principles and key policies and
procedures that govern the conduct of Altisource’s business. It is not intended
to and does not create any rights in any employee, Director, client, supplier,
competitor, shareholder or any other person or entity.


Reminder


We all play a part in helping the Company comply with the many laws, regulations
and ethical standards affecting our business. You must become familiar with and
conduct yourself in compliance with those laws, regulations and standards and
the Company’s policies and guidelines pertaining to them.





--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    Page | 25

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------


            


CODE OF BUSINESS CONDUCT AND ETHICS




Adopted    7 August 2009


Amended and Approved    9 March 2012


Amended and Approved    12 February 2013


Amended and Approved    11 February 2014


Amended and Approved    10 February 2015


Amended and Approved    11 February 2016


Amended and Approved    6 February 2017


Amended and Approved    12 February 2018










    



























--------------------------------------------------------------------------------

Code of Business Conduct and Ethics    

--------------------------------------------------------------------------------

12 February 2018

--------------------------------------------------------------------------------


            


EXHIBIT B


EMPLOYEE INTELLECTUAL PROPERTY AGREEMENT










IC_____
Executive



--------------------------------------------------------------------------------


            


EMPLOYEE INTELLECTUAL PROPERTY AGREEMENT


This EMPLOYEE INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is made by and
between Altisource Solutions, Inc., a Delaware corporation, having a place of
business at 2002 Summit Boulevard, 6th Floor, Atlanta, Georgia 30319
(“Altisource”), and


 
Indroneel Chatterjee     
 
XXX-XX-XXXX     

(Name of Employee)    (Social Security Number)
In consideration for my employment by Altisource, and the wages or salary and
other employee benefits in compensation for my services, I agree that:
1.
For the purpose of this Agreement, the following words shall have the following
meanings:

a.
“Affiliate” shall mean any person or entity directly or indirectly controlled
by, controlling or under common control with a party. For avoidance of doubt, an
Affiliate of Altisource shall include, without limitation, any direct or
indirect subsidiary (whether or not wholly-owned) of Altisource Portfolio
Solutions S.A.

b.
“Confidential Information” means information which is disclosed to me, known by
me, or generated by me as a consequence of or related to my employment with
Altisource, which is not publicly known outside Altisource or its Affiliates,
and which relates to the existing or reasonably contemplated scope of
Altisource’s business (or the business of its Affiliates) at the time such
information is disclosed to me, known by me, or generated by me. “Confidential
Information” is intended to include, but is not limited to, trade secrets,
inventions, processes, formulas, systems, computer programs, plans, programs,
studies, techniques and business information.

c.
“Developments” shall be defined as all inventions, whether or not patentable,
Confidential Information, computer programs, copyright works, algorithms,
processes, patents (and applications therefor), trademarks (and applications
therefor) and other intellectual property (collectively, “Works”) that (1) are
made, conceived, reduced to practice, or authored by me, alone or jointly with
others, while employed by Altisource, whether or not during normal business
hours or on Altisource’s (or its Affiliates’) premises, that are within the
existing or reasonably contemplated scope of Altisource’s business (at the time
such Works are made, conceived, reduced to practice or authored) or of the
business of Altisource’s Affiliates (at the time such Works are made, conceived,
reduced to practice, or authored), or which result from or are suggested by any
work I or others may do for or on behalf of Altisource or its Affiliates; (2)
arise from, are based on, or otherwise incorporate or utilize Confidential
Information; or (3) are made, conceived, reduced to practice, or authored by me
during my employment with Altisource during business hours or using Altisource’s
(or its Affiliates’) equipment whether related or unrelated to Altisource’s
business or the business of its Affiliates. Notwithstanding anything to the
contrary contained in this Agreement, any Works of which I have already
conceived prior to my employment with Altisource (whether or not relating to the
business of Altisource or its Affiliates) shall be excluded from the






--------------------------------------------------------------------------------





definition of Developments, if such Works are identified in a writing attached
to this Agreement.
2.
I will not disclose or induce Altisource or its Affiliates to use confidential
information or trade secrets of others, unless authorized by the owner.

3.
During my employment with Altisource and thereafter, I will treat all
Confidential Information as secret and confidential and I will never use or
disclose or authorize anyone else to use or disclose such Confidential
Information except as is expressly permitted by Altisource or its Affiliates in
performance of my designated duties to Altisource or its Affiliates. I will
diligently protect all Confidential Information against loss by inadvertent or
unauthorized use or disclosure. I have no right to use Confidential Information
after my employment with Altisource terminates.

4.
All Developments are the property of Altisource or its Affiliates (as determined
by Altisource) and deemed works made for hire, to the extent applicable. To the
extent any Developments and the rights therein do not become the property of
Altisource or its Affiliates by operation of law, I will assign and hereby do
assign to Altisource Solutions S.à r.l. (parent of Altisource Portfolio
Solutions, Inc., which is the parent of Altisource) all my rights to such
Developments in all countries as of the time such rights arise. I agree that I
will execute all documentation necessary to document the assignment to
Altisource Solutions S.à r.l. (or such other entity as specified by Altisource)
of all rights, title and interest in any Developments.

5.
Notwithstanding anything to the contrary in this Agreement, no provision in this
Agreement shall be interpreted to require me to assign any of my rights in, and
the definition of Developments shall be construed to exclude, any Work that
applicable law would preclude from being assigned from an employee to an
employer in an employment agreement. For the avoidance of doubt, no provision in
this Agreement is intended to require assignment of any of my rights in, and the
definition of Developments shall be construed to exclude, any Work that I
developed entirely on my own time without using Altisource’s (or its
Affiliates’) equipment, supplies, facilities, or trade secret information except
for those Works that either:

a.
relate at the time of conception or reduction to practice of the invention to
Altisource’s (or its Affiliates’) business, or actual or demonstrably
anticipated research or development of Altisource or its Affiliates; or

b.
result from any work performed by me for Altisource or its Affiliates.

6.
I will promptly submit to the Altisource Law Department written disclosures of
all Developments, whether or not patentable, which are made or conceived by me,
alone or jointly with others, while I am employed by Altisource. If I make,
conceive, or develop any Work during my employment for which I do not know
whether such Work falls within the existing or reasonably contemplated scope of
Altisource’s or its Affiliates’ business (at the time such Work is made,
conceived, or authored), I will promptly submit to the Altisource Law Department
a written disclosure of such Work so that Altisource, in its sole reasonable
judgment, can determine in good faith whether such Work is a Development.

7.
Upon request by Altisource or its Affiliates, at any time during my employment
with Altisource and thereafter:



2

--------------------------------------------------------------------------------





a.
I will submit to the Altisource Law Department written disclosures of all
Developments made, conceived, or authored by me, alone or jointly with others,
while employed by Altisource;

b.
I will provide proper assistance and review and execute all papers deemed by
Altisource to be necessary to effectuate the intentions of the parties expressed
in this Agreement and to develop and preserve legal protection for all
Developments in the name of Altisource (or its Affiliates as determined by
Altisource) without any compensation in addition to the compensation received
from Altisource during my employment with Altisource except as required by law;
and

c.
I hereby appoint Altisource as my attorney-in-fact in the event I do not or
cannot perform my obligations regarding the ownership and assignment of the
Developments (including, without limitation, the obligations specified in
subsection (b) above) and only for such limited purpose.

8.
All written materials and other tangible objects, including copies, made or
compiled by me or made available to me in the course of my employment, shall be
the property of Altisource or its Affiliates and shall be delivered to
Altisource upon termination of my employment or at any other time upon request.

9.
The law of the State of Michigan will govern the interpretation, validity and
effect of this Agreement without regard to its place of execution or its place
of performance. Should I violate this Agreement, inadvertently or otherwise, I
acknowledge that irreparable harm will result to Altisource and its Affiliates,
and that Altisource and its Affiliates shall be entitled to any remedy, legal or
equitable, to correct any harm which results from such violation.

10.
This Agreement may not be superseded, amended, or modified except by either (a)
a written agreement signed by me and a director of Human Resources or a senior
vice president (or above) of Altisource; or (b) if permitted by law, the
issuance of a new or updated official Altisource policy relating to the subject
of this Agreement that is communicated to me via any reasonable medium
(including without limitation via electronic mail), which I agree becomes
effective by my continued employment at Altisource after receiving actual or
constructive notice of such policy.

11.
If any provision of this Agreement is held to be unenforceable for any reason,
such provision shall be conformed to prevailing law rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, if any provision of this Agreement is voided, all other provisions
of this Agreement shall be deemed valid and enforceable to the fullest extent
possible.

If Altisource decides not to exercise any of its rights under this Agreement or
to take no action, against any violation, such decision shall not affect the
exercise of such right or taking of any action at another time.
12.
There is no agreement or restriction which prevents the performance of my duties
under this Agreement, except an agreement with no exception, a copy of which is
attached hereto. (If there is none, insert “no exception”.)

[CONTINUED ON IMMEDIATELY FOLLOWING PAGE]


3

--------------------------------------------------------------------------------





I acknowledge that I have read and that I understand this Agreement. I
understand that to the extent applicable this Agreement remains in effect
following my employment with Altisource. I also understand this Agreement is
legally binding upon me and upon my heirs and that this Agreement may be
transferred by Altisource to any of its successors or assigns at any time and
without my consent or any notice to me.
By:
/s/ Indroneel Chatterjee
 
Date:
8/31/2018





Accepted by Altisource Solutions, Inc.:




By:
/s/ Michelle D. Esterman
 
Date:
8/31/2018



Name: _Michelle D. Esterman_        


Title: _Chief Executive Officer        


4